United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS            May 29, 2003

                      FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                 Clerk


                          No. 02-30655


KENT ACOSTA; ET AL,

                                                         Plaintiffs,

MERCEDES ADAMS; BRIAN ALLRED; EVE BARRAS, on behalf of Cody
Barras, on behalf of Layne Barras; BLAKE BOUDREAUX, on
behalf of Austin Boudreaux; LEE BOUDREAUX, SR; ET AL CHAD P
ARVEL, on behalf of Leslie Arvel; CHRISTY ARVEL; SAMUEL LEE
CANEZARO, on behalf of Chad Canezaro; HENRY J CHIRO, SR;
JACQUELINE B CHIRO; ET AL,

                                              Plaintiffs-Appellants,
and

JOHNNY CARLINE JR; JOHNNY CARLINE SR; LINDA CARLINE; BRENT
CARLINE; RANDY GARVIN; JULIUS WEATHERFORD; DARLA
WEATHERFORD; LATRELLE ESTER; GARILYN ESTER; TIERA ESTER;
GARY ESTER JR; JANEA ESTER; RONALD GAUDET; MELISSA READY;
RUSTON GEORGE; DERRIK GEORGE; LLOYD ALBERADO; GAIL ALBERADO;
DAVID DUNN; DANIEL DUNN; FRANCINE DUNN; BREANNA MARIE STEIB;
RICKY BERTHELOT SR; RICKY BERTHELOT JR; CLIFTON SANCHEZ SR;
PAUL ARMSTEAD; EDWARD ARMSTEAD; SHAWN ARMSTEAD; GERALDINE
ARMSTEAD; CHRISTIN BLANCHARD; KEVIN BLANCHARD; TAMMY
BLANCHARD; JOHN BUCHER; KIMBERLY BOUDREAUX; TASHA BRAZAN;
NATALIE BUGGAGE; NATHANIEL BUGGAGE III; ALEXIA BOURQUE;
RACHEL BRADLEY; DEIDRA BRADLEY; CIVI BRODEN; NATHANIEL
BUGGAGE JR; LUCILLE CARTER; TONY COLAR; SAMUEL CURETON;
MATTHEW CURETON; MADELINE CURETON; DE'ANNA DENHAM; JACE
DICKERSON; JAMIE DICKERSON; JORDAN DICKERSON; DANYELL
DICKERSON; THOMAS DONALDSON; DIANE DONALDSON; BRIANNE
DONALDSON; NICOLE DONALDSON; DEREK EDWARDS; BOBBY ELLIS;
TRACY FOUNTAIN; GEORGE FOUNTAIN IV; AMANDA GARDENER; JUSTIN
GILLIPSIE; NICK GILLIPSIE; ANDREW GOMEZ; RYAN GROS; AMANDA
GROS; MICHELLE HALL; DAWN HART; HEATHER HEATH; SHANNON
HEATH; MICHELLE HUBBELL; DANIEL HUSZAR; KYLIE JONES; JENA
JONES; ADRAINETTA JOSEPH; COURTNEY JOSEPH; NIQUALETTE
JOSEPH; JAKE LATIOLAIS; ASHLEY LEONARD; HAROLD LEONARD;
BETTY LEONARD; OLAJUWUN LEWIS; KERWIN MADISON; PAULA
MADISON; TERENCE MADISON; DONALD MARRIONEAUX; HANA
MARRIONEAUX; DEULIN MARRIONEAUX; JACKIE MCCOY; MELISSA
MCMORRIS; RANDY LEE MCMORRIS; CRYSTAL MCMORRIS; WILLIAM
MCMORRIS; VICKY MCSWAIN; CHRISTOPHER MCSWAIN; VICKY MCSWAIN
JR; TERRI MCSWAIN; JESSICA MICHELLI; SHAWN MICHELLI; CHARLES
MICHELLI JR; TINA MICHELLI; HUNTER MICHELLI; TIMOTHY NELSON
JR; BASMATEE PERSAD; DENISE QUEZAIRE; NORBERT RINK JR; HEIDE
RINK; MARSHA RINK; APRIL ROBINSON; JESSICA ROBINSON;
DANIELLE ROSS; DEVYN ROSS; BO ROSS; KAYLIN ROSS; JAMIE ROSS;
BARET SANCHEZ; DELPHINE SANCHEZ; VINCE SANCHEZ JR; VICTOR
SANCHEZ; JEFFREY SCHARWATH; PRISCILLA SENECA; DALTON SENECA;
MEGAN SENECA; SCOT SINANAN; ELIZABETH SMITH; ADAM
SOUTHERLAND III; JESSICA STEPP; ALBERT SWARTS JR; RANDI
NICOLE SWARTS; DANIELLE THOMAS; AUSTIN TOWLE; ASHLEIGH
TOWLE; SUNRISE WALKER; ERICA WATSON; RANDI WATSON; RYAN
WATSON; ASHLEY WEBER; MICHELLE WEBER; JOSEPH WINCHESTER;
CHARLES WEATHERFORD; TRELLA YOUNG; JOSHUA YOUNG; NICOLE
YOUNG; PHILIP YOUNG; TEYA YOUNG; VICTORIA YOUNG; JAMIE
YOUNG; CHAD ARVEL; CRISTY ARVEL; ZACHARY B SMITH III;
MARGUERITE E SMITH; JONATHAN SMITH; JACQUELINE CHIRO; DWAYNE
STEVENS; HENRY STEVENS; CINDY STEVENS; LANCE STEVENS; MUNSYE
COX; SAMUEL CANEZARO; WENDELL VERRET; KAREN VERRET; HENRY J
CHIRO, JR; BRIDGET CHIRO; STACEY LYNN MASCARELLA; LEONARD
BRACKEN,

                                                      Appellants,

v.

MASTER MAINTENANCE AND CONSTRUCTION INC; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

____________________________________________________________

ALBERT ADAMS; ET AL,

                                                      Plaintiffs,

GEORGE CARROL LATIOLAIS JR; TINA L LATIOLAIS;
BRAD ALLEN; SHIRLEY BLAKE; SAMUEL CANEZARO,

                                           Plaintiffs-Appellants,
v.

                                2
GEORGIA GULF CORP; ET AL,
                                                         Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN;
ROBERT H SCHMOLKE; DONALD T CARMOUCHE;
MICHAEL V CLEGG
                                                          Appellees,

_____________________________________________________________

BRAD ALLEN; ET AL,
                                                         Plaintiffs,

BRAD ALLEN,
                                               Plaintiff-Appellant,

v.

GEORGIA GULF CORP; ET AL,

                                                         Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                          Appellees,

_____________________________________________________________

ANGELINA C ANTHONY; ET AL,

                                                         Plaintiffs,



MICHAEL J DICKERSON; JOHN A WINCHESTER III,

                                              Plaintiffs-Appellants,

v.

MASTER MAINTENANCE AND CONSTRUCTION INC; ET AL,

                                                         Defendants,


                                3
and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_____________________________________________________________

KEVIN BABIN; ET AL,

                                                      Plaintiffs,

CLIFTON SANCHEZ ,

                                             Plaintiff-Appellant,

v.

PAYNE & KELLER COMPANY INC; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_____________________________________________________________

GARY BARBER; ET AL,

                                                      Plaintiffs,

ROGER ELLIS; LEROY GARVIN; PATRICIA GARVIN; DONALD GONZALES;
JUDY GONZALES; ET AL,

                                           Plaintiffs-Appellants,
v.

HYDROCONTROL INC; ET AL,
                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                4
                                                       Appellees,

_____________________________________________________________

JONATHAN BATTISTE; ET AL,

                                                      Plaintiffs,

SAMUEL CURETON; SONYA CURETON; TIMOTHY J NELSON Sr;
BRANDON SENECA; JEAN SENECA,

                                           Plaintiffs-Appellants,

v.

MASTER MAINTENANCE CORPORATION; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_________________________________________________________________

NORRIS BATTISTE; ET AL,

                                                      Plaintiffs,
CHARLES WEATHERFORD,

                                             Plaintiff-Appellant,

v.

GEORGIA GULF CORP; ET AL,

                                                      Defendants,

and

LEWIS O UNBLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

________________________________________________________________

                                5
SHIRLEY BLAKE; ET AL,

                                                      Plaintiffs,

SHIRLEY BLAKE; TIMMY J GEORGE SR; PAMELA HAFFORD GEORGE;
STACEY LYNN ADAMS; TIMMY J GEORGE JR; ET AL,

                                           Plaintiffs-Appellants,

v.

GEORGIA GULF CORP; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_________________________________________________________________

DICK BROOKS; ET AL,
                                                      Plaintiffs,

DICK BROOKS; SHEILA BROOKS; ALVIN BLAKE; SHIRLEY MAE BLAKE;
ALPHONSE LEONARD; ET AL,

                                           Plaintiffs-Appellants,
v.

GEORGIA GULF CORP; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,
_________________________________________________________________

COREY DELATTE; ET AL,

                                                      Plaintiffs,


                                6
COREY DELATTE; TRUDY DELATTE,

                                            Plaintiffs-Appellants,
v.

HYDROCHEM INDUSTRIAL SERVICES INC; ET AL,

                                                       Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,
________________________________________________________________

GARY ESTER; ET AL,

                                                       Plaintiffs,



GARY ESTER,

                                             Plaintiff-Appellant,

v.

MASTER MAINTENANCE CORPORATION; ET AL,

                                                       Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                        Appellees,

_________________________________________________________________

JAMES JONES; ET AL,

                                                       Plaintiffs,

JAMES JONES; JULIE ANN JONES,

                                            Plaintiffs-Appellants,

                                7
v.

HYDROCHEM INDUSTRIAL SERVICES; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_________________________________________________________________

ROLAND J LANDRY SR; ET AL,

                                                      Plaintiffs,

DALE TOWLE; HENRY J CHIRO JR; BRIDGET I CHIRO,

                                           Plaintiffs-Appellants,
v.

HYDROCHEM INC; ET AL,

                                                      Defendants,
and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_________________________________________________________________

JOHN ALWYN MITCHELL; ET AL,

                                                      Plaintiffs,

JOHN ALWYN MITCHELL,

                                             Plaintiff-Appellant,

v.

GEORGIA GULF CORP; ET AL,

                                                      Defendants,

                                8
and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,

_________________________________________________________________

RONALD POCHE SR; ET AL,

                                                      Plaintiffs,

BRAD ALLEN,

                                             Plaintiff-Appellant,

v.

HYDROCHEM INC; ET AL,

                                                      Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                       Appellees,



ANDERSON SMITH; ET AL,

                                                      Plaintiffs,


LEONARD C BRACKEN,

                                             Plaintiff-Appellant,

v.

GEORGIA GULF CORP; ET AL,

                                                      Defendants,
and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;

                                9
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                           Appellees,

_________________________________________________________________

DALE SUMMERS; ET AL,

                                                       Plaintiffs,

CHARLES ERIC HOOD, Etc; SADIE LEWIS HOOD; THOMAS COUVILLIER,

                                            Plaintiffs-Appellants,

HYDROCHEM INC; ET AL,

                                                       Defendants,

and

LEWIS O UNGLESBY; JOSEPH JERRY MCKERNAN; ROBERT H SCHMOLKE;
DONALD T CARMOUCHE; MICHAEL V CLEGG,

                                                           Appellees.


                        --------------------
           Appeals from the United States District Court
                for the Middle District of Louisiana
                            (99-CV-285-A)
                        --------------------

Before WIENER and BARKSDALE, Circuit Judges, and FURGESON,*
District Judge.

PER CURIAM:**

      The Defendants-Appellees are attorneys-at-law who were court-

appointed members of the Plaintiffs Steering Committee (“PSC”) for


      *
       District Judge of the Western District of Texas, sitting by
designation.
      **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                10
the myriad lawsuits filed by innumerable lawyers representing

hundreds of plaintiffs on claims arising from a chemical plant

accident in Louisiana.      After years of intensive lawyering, a

global settlement was reached. Settlement payments have been made;

the lawyers representing plaintiffs —— those who were clients of

PSC lawyers and those who were clients of non-PSC lawyers —— have

received their substantial contingent fees via deductions from

their respective clients’ settlement payments; and the settlement

payments to the clients of the non-PSC lawyers have been further

reduced by an amount equal to 2.5% of their gross recoveries.1   In

turn, these deductions were remitted to the PSC lawyers pursuant to

an unambiguous and unconditional provision of an agreement or

agreements entered into by all plaintiffs’ attorneys on behalf of

their respective clients.    The subject 2.5% deductions from the

plaintiffs’ gross recoveries were specified to cover costs and

expenses incurred by the PSC attorneys and their firms for the

common benefit of all plaintiffs, whether clients of the PSC

attorneys or the non-PSC attorneys.   Notably, the amounts deducted

and paid to the PSC attorneys were not deposits against costs

ultimately determined in the future but were agreed liquidated

amounts in light of costs actually incurred, whether greater or

lesser.

     1
      Given the apparently universal contingent fee arrangement in
this litigation that specified 40% fees for counsel, this 2.5%
deduction represented 4.1667% of the 60% net settlement recoveries
of the plaintiffs.

                                 11
     Nevertheless, some (but not all) of the plaintiffs who were

represented by non-PSC lawyers became disgruntled, post hoc, with

the deductions from their shares of the settlement proceeds in

satisfaction of the obligations contracted on their behalf by their

attorneys to cover the 2.5% payable to the PSC attorneys in

reimbursement of common costs and expenses.               Counsel for those

disgruntled plaintiffs —— some being the same counsel who had

represented the subject plaintiffs and others being newly retained

—— instigated the instant, non-productive litigation, resulting in

the needless   expenditure      of    tens   of   thousands   of   dollars    in

additional legal fees and costs, not to mention the waste of very

substantial judicial resources, both in the district court and on

appeal, to address a collateral matter that has outlived by years

the nine-figure settlement of the mass tort claims that underlie

the instant quibbling over cost reimbursements.               The lawyers for

the plaintiffs in the instant litigation know, and their clients

should be made aware, that in general, neither trial courts nor

appellate courts look kindly on such tangential litigation, even

when, as here, the dollars at issue are substantial.

     The    district    court        handled      the   instant    litigation

conscientiously, thoroughly, and in a truly commendable manner.

The magistrate judge to whom the district judge referred the matter

for findings and recommendations devoted enormous amounts of time

and effort to assimilating evidence, conducting many days of

hearings,   analyzing   a   substantial        number   of    documents,     and

                                       12
ultimately producing a lengthy, detailed, and logically reasoned

report and recommendation.   In turn, the district judge considered

that report at length, analyzed it critically, and produced his own

opinion agreeing with, accepting, and adopting the report of the

magistrate judge.

     On appeal, we have intently studied the magistrate judge’s

report and recommendation and the district court’s opinion, as well

as the record on appeal, the claims of error asserted by counsel

for plaintiffs, the briefs of the parties, the applicable law, and,

finally, the oral arguments of appellate counsel.   As a result, we

are convinced that the district court committed no reversible

error.

AFFIRMED.




                                 13